Exhibit 99.2 Dear Shareholder, FNBH Bancorp, Inc. reported net income of $442,000 for the quarter ended December 31, 2009. This compares to a $7.7 million loss for the fourth quarter of last year and a $1.4 million loss in the third quarter of 2009. The quarter included a $1.7 million federal income tax benefit resulting from tax legislation which provides for a refund of taxes paid in prior years. The quarter was also impacted by $364,000 in write downs and losses on real estate owned. For the year ended December 31, 2009, we reported a net loss of $13.7 million. This compares to a 2008 net loss of $13.4 million. The prolonged economic downturn resulted in provision for loan loss expense of $15.8 million in 2009 and $14.9 million in 2008. The Banks December 31, 2009 total capital to risk-weighted assets ratio was 6.46% and the Tier One capital ratio was 4.25%. While improved over second and third quarter ratios, our year end capital ratios remain below regulatory capital requirements to be considered adequately capitalized and are significantly less than minimum capital requirements imposed by the Banks primary regulator. Under the terms of a Consent Order entered into with our primary regulator, the Office of the Comptroller of the Currency, the Bank is required to maintain total capital of at least 11% of risk-weighted assets and Tier One capital equal to at least 8.50% of adjusted total assets. The Consent Order required that we achieve these ratios by January 22, 2010. To date, we have not been successful in raising the capital necessary to satisfy the requirements. Efforts to enhance the capital position of the Bank continue, including meetings with potential investors and working with an investment banking firm to assist us in these efforts, as well as the exploration of other alternatives. Our fourth quarter net interest margin of 3.99% remains strong and above our peer group bank average. We continued to maintain on balance sheet liquidity with $37.0 million in cash and cash equivalents and $23.7 million in investment securities at year end. Management and Board initiatives to improve the performance of the Company continued and intensified during 2009. These initiatives included the following: The appointment of three new talented and seasoned Senior Vice Presidents; Gerald Moyer  Senior Lender, Paul Stark  Chief Credit Officer and Mark Huber  Chief Financial Officer. The addition of two new directors and fellow shareholders to the Banks board of directors, Mr. Stanley Dickson, Jr. and Mr. Philip Utter. The continuation of our efforts to aggressively work with customers experiencing financial difficulties to find solutions that enhance their ability to continue operations while minimizing losses to the bank. These efforts have resulted in enhanced credit risk profiles for numerous borrowers. The achievement of increased efficiency with continued emphasis on control of non interest expense and revenue enhancement. During 2009 and first quarter 2010, we implemented the following initiatives as part of our overall goal of increased customer satisfaction: § New commercial loan underwriting and documentation platform § Point of sale consumer loan delivery system § Improved customer statement print quality and timeliness § Converted 2,000+ statements to more efficient and timely electronic delivery § Bounce Protection overdraft privilege § First National Business Solutions  a tool to enhance human resource capabilities of our small business customers § ATM upgrades in Howell and Fowlerville § Redesigned more user friendly website § New phone system with increased functionality and convenience § Periodic informal shareholder meetings During 2010, we will continue to develop a culture where high performing people efficiently deliver exceptional customer experiences that will, over time, enhance shareholder value through increased sales penetration, customer referrals and improved account retention. Our Annual Shareholder Meeting is scheduled for 10:00 a.m. on Thursday, May 20 , 2010. We look forward to and welcome your participation. On behalf of the entire FNBH Bancorp family, thank you for your continued commitment to community banking and your investment in our Company. Should you have any questions or comments, please call me at 517-545-2221 or visit me at our Howell main office. Sincerely, Ronald L. Long President and CEO FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31 Assets Cash and due from banks $ 36,942,636 $ 10,175,999 Short term investments 101,029 11,904,019 Total cash and cash equivalents 37,043,665 22,080,018 Certificates of deposit - 4,319,000 Investment securities: Investment securities available for sale, at fair value 22,705,612 41,520,572 FHLBI and FRB stock, at cost 994,950 994,950 Total investment securities 23,700,562 42,515,522 Loans held for investment: Commercial 235,937,243 272,945,793 Consumer 18,777,849 21,711,696 Real estate mortgage 19,330,658 21,159,504 Total loans held for investment 274,045,750 315,816,993 Less allowance for loan losses (18,665,173) (14,122,291) Net loans held for investment 255,380,577 301,694,702 Premises and equipment, net 8,091,463 8,626,526 Other real estate owned, held for sale 3,777,119 2,678,444 Facilities held for sale, net 60,453 - Deferred tax assets, net - 819,557 Accrued interest and other assets 4,336,526 6,048,757 Total assets $ 332,390,365 $ 388,782,526 Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ 65,643,739 $ 56,404,701 NOW 50,642,881 35,539,239 Savings and money market 72,297,919 101,422,737 Time deposits 121,200,201 142,286,835 Brokered certificates of deposit 5,410,951 13,873,571 Total deposits 315,195,691 349,527,083 Other borrowings 413,970 8,897,277 Accrued interest, taxes, and other liabilities 2,404,440 2,833,064 Total liabilities 318,014,101 361,257,424 Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding at December 31, 2009 - - Common stock, no par value. Authorized 7,000,000 shares at December 31, 2009 and 4,200,000 at December 31, 2008; 3,149,850 shares issued and outstanding at December 31, 2009 and 3,119,620 shares issued and outstanding at December 31, 2008 6,738,128 6,583,158 Retained earnings 6,641,060 19,643,976 Deferred directors' compensation 885,919 902,333 Accumulated other comprehensive income 111,157 395,635 Total shareholders' equity 14,376,264 27,525,102 Total liabilities and shareholders' equity $ 332,390,365 $ 388,782,526 FNBH Bancorp, Inc. Consolidated Statements of Income (Unaudited) Three months ended Dec. 31 Twelve months ended Dec. 31 Interest and dividend income: Interest and fees on loans $ 3,615,742 $ 4,708,726 $ 16,009,172 $ 21,662,130 Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs 232,264 388,461 1,205,935 1,276,017 Obligations of states and political subdivisions 81,360 154,116 446,827 644,588 Preferred stock - - - 70,727 Other securities 6,120 12,679 29,984 50,208 Interest on certificates of deposit 16,269 53,330 162,812 219,489 Interest on short term investments 416 15,066 14,813 384,077 Total interest and dividend income 3,952,171 5,332,378 17,869,543 24,307,236 Interest expense: Interest on deposits 880,831 1,494,227 4,566,956 7,680,058 Interest on other borrowings 7,713 108,814 65,399 438,307 Total interest expense 888,544 1,603,041 4,632,355 8,118,365 Net interest income 3,063,627 3,729,337 13,237,188 16,188,871 Provision for loan losses 1,200,000 4,810,000 15,846,853 14,854,900 Net interest income (deficiency) after provision for loan losses 1,863,627 (1,080,663) (2,609,665) 1,333,971 Noninterest income: Service charges and other fee income 837,448 710,965 3,223,857 2,957,150 Trust income 77,426 85,153 336,258 374,886 Gain (loss) on available for sale securities 106,542 (1,464,138) 198,651 (3,236,635) Other 4,511 588 9,129 8,694 Total noninterest income (loss) 1,025,927 (667,432) 3,767,895 104,095 Noninterest expense: Salaries and employee benefits 1,513,521 1,469,768 6,532,037 6,788,477 Net occupancy expense 286,249 305,754 1,138,208 1,192,987 Equipment expense 93,351 107,318 382,701 471,309 Professional and service fees 487,072 539,012 2,058,513 2,264,882 Computer service fees 126,401 113,106 464,224 498,878 FDIC assessment fees 348,890 331,238 1,639,183 600,058 Amortization expense 66,771 67,292 267,852 285,911 Printing and supplies 44,839 64,321 184,058 275,840 Director fees 15,300 46,093 73,742 219,357 Loan collection and foreclosed property expenses 339,964 438,644 1,099,083 1,104,654 Net loss on sale of OREO/repossessions 364,457 122,738 827,324 271,166 Other 312,593 194,729 1,271,756 1,005,063 Total noninterest expense 3,999,408 3,800,013 15,938,681 14,978,582 Loss before federal income taxes (1,109,854) (5,548,108) (14,780,451) (13,540,516) Federal income tax expense (benefit) (1,552,054) 2,196,734 (1,084,568) (127,276) Net income (loss) $ 442,200 $ (7,744,842) $ (13,695,883) $ (13,413,240) Per share statistics: Basic and diluted EPS $ 0.14 $ (2.47) $ (4.32) $ (4.33) Dividends $ - $ - $ - $ 0.16 Basic average shares outstanding 3,178,514 3,140,073 3,167,918 3,096,332 Diluted average shares outstanding 3,178,514 3,140,073 3,167,918 3,096,332
